Exhibit 10.19

THIRD AMENDMENT TO LEASE

THIS THIRD AMENDMENT TO LEASE (this “Third Amendment”) is made effective as of
April 2, 2010 (the “Effective Date”), by and between UNION TOWER, LLC, a
Delaware limited liability company (“Landlord”) and HURON CONSULTING SERVICES
LLC, a Delaware limited liability company, successor by assignment to HURON
CONSULTING GROUP LLC (“Tenant”).

W I T N E S S E T H

A. Landlord and Tenant’s predecessor in interest entered into that certain
Office Lease dated December, 2003 (the “Original Lease”), as amended by that
certain First Amendment to Lease dated as of August 23, 2004 (the “First
Amendment”), and by that certain Second Amendment to Lease dated May 14, 2007
(the “Second Amendment” and together with the Original Lease, the First
Amendment and the Second Amendment, the “Amended Lease”), whereby Landlord
leased to Tenant certain premises said to consist of a total of 90,561 rentable
square feet of office space (the “Existing Premises”) located on the 8th, 9th,
15th, 16th and 17th floors of that certain office building known as Union Tower
located at 550 West Van Buren Street, Chicago, Illinois (the “Building”).

B. Landlord and Tenant now desire to amend the Amended Lease to expand the
Premises and amend the Amended Lease in certain other respects.

NOW, THEREFORE, in consideration of the foregoing recitals, which are hereby
incorporated into the Amended Lease, and for other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, it is hereby agreed as follows:

1. Defined Terms. All defined terms used herein shall have the same meanings as
are ascribed to such defined terms in the Amended Lease, except as otherwise
specifically provided herein. As used herein and in the Amended Lease, the
“Lease” shall mean the Amended Lease as modified by this Third Amendment.

2. The Additional Premises.

(a) Lease of Additional Premises. Subject to the terms of the Lease, Landlord
agrees to lease to Tenant, and Tenant agrees to lease from Landlord, additional
space as follows: (i) 5,393 square feet of rentable area located on the third
floor of the Building, and (ii) 20,667 square feet of rentable area located on
the fifth floor of the Building, for a total of 26,060 square feet of additional
rentable area in the Building (the “Additional Premises”), all as more
particularly shown on Exhibit A attached hereto and made a part hereof. Tenant
acknowledges that Tenant is currently in occupancy of the Additional Premises
under one or more sublease(s). The Term with respect to the Additional Premises
shall commence on October 1, 2010 (also referred to as the “Additional Premises
Commencement Date”) and shall expire on the Expiration Date, unless sooner
terminated as provided in the Lease.



--------------------------------------------------------------------------------

(b) Condition of Additional Premises. Tenant shall accept the Additional
Premises in its as-is, where-is condition. No promise of Landlord to alter,
remodel or improve the Additional Premises or the Building and no representation
respecting the condition of the Additional Premises or the Building has been
made by Landlord to Tenant other than as expressly set forth in this Third
Amendment. Notwithstanding the foregoing, to the extent that the Additional
Premises is not separately metered for electrical usage as required by Article 7
of the Original Lease, Landlord, at its sole cost and expense, shall install
electrical meters and equipment to accomplish same. Landlord shall give Tenant a
total allowance (“Additional Premises Allowance”) of $390,900.00 ($15.00/rsf) as
a credit towards the cost of performing certain improvements in the Additional
Premises and/or in the Existing Premises, including but not limited to hard
construction costs, soft costs, permit fees, escrow fees, specialty consulting
fees, the cost of architectural drawings, MEP drawings, general conditions,
overhead and profit of the general contractor and subcontractors, and the cost
of wiring, furniture, fixtures and equipment for the Additional Premises and/or
the Existing Premises, as more particularly described in that certain Work
Letter Agreement (the “Work Letter Agreement”) attached hereto and made a part
hereof as Exhibit B. The Additional Premises Allowance shall be paid upon
receipt of lien waivers, invoices and other documentation reasonably requested
by Landlord, as provided in the Work Letter Agreement All work to be performed
in the Additional Premises and/or in the Existing Premises shall be performed in
a good and workmanlike manner in accordance with the Lease. The Additional
Premises Allowance must be used within twelve months after the Additional
Premises Commencement Date or it will no longer be available to Tenant. Up to
$260,600.00 ($10.00/rsf) of the Additional Premises Allowance, may, at Tenant’s
election, be applied towards Base Rent for the Premises next becoming due on or
after October 1, 2010. Tenant shall not be required to remove at the end of the
Term the Work (as defined in the Work Letter Agreement) performed in the
Additional Premises.

(c) Definition of Premises. From and after the Additional Premises Commencement
Date (i) the Premises shall consist of both the Existing Premises and the
Additional Premises, constituting 116,621 rentable square feet in the aggregate,
(ii) all references in the Lease to “Premises” shall be deemed to refer to both
the Existing Premises and the Additional Premises, and (iii) the Additional
Premises shall be deemed to be a part of the Premises and shall be governed by
all the terms of the Lease, except as otherwise provided herein.

3. Base Rent.

(a) Base Rent Prior to Additional Premises Commencement Date. Until the
Additional Premises Commencement Date Tenant shall continue to pay Base Rent for
the Existing Premises in accordance with the Lease.

(b) Base Rent From and Subsequent to Additional Premises Commencement Date.
Notwithstanding anything to the contrary contained in the Lease, from and after
the Additional Premises Commencement Date, Tenant shall pay Base Rent as
provided in Exhibit B-1 attached hereto. Notwithstanding anything to the
contrary contained in the Lease or this Third Amendment (including, without
limitation, Exhibit B-1 attached

 

- 2 -



--------------------------------------------------------------------------------

hereto), provided Tenant is not in default beyond any applicable cure period,
Rent for the Additional Premises shall abate from the Additional Premises
Commencement Date through the end of January, 2011, and Tenant shall have no
obligation to make any Rent payments (including Base Rent and additional rent)
for the Additional Premises during such abatement period.

4. Tenant’s Prorata Share. From and after the Additional Premises Commencement
Date, Tenant’s Pro Rata Share shall be 35.063%.

5. OFAC Compliance.

(a) Tenant represents and warrants that to the best of its knowledge (a) Tenant
and each person or entity owning an interest in Tenant is (i) not currently
identified on the Specially Designated Nationals and Blocked Persons List
maintained by the Office of Foreign Assets Control, Department of the Treasury
(“OFAC”) and/or on any other similar list maintained by OFAC pursuant to any
authorizing statute, executive order or regulation (collectively, the “List”),
and (ii) not a person or entity with whom a citizen of the United States is
prohibited to engage in transactions by any trade embargo, economic sanction, or
other prohibition of United States law, regulation, or Executive Order of the
President of the United States, (b) none of the funds or other assets of Tenant
constitute property of, or are beneficially owned, directly or indirectly, by
any Embargoed Person (as hereinafter defined), (c) no Embargoed Person has any
interest of any nature whatsoever in Tenant (whether directly or indirectly),
(d) none of the funds of Tenant have been derived from any unlawful activity
with the result that the investment in Tenant is prohibited by law or that the
Lease is in violation of law, and (e) Tenant has implemented procedures, and
will consistently apply those procedures, to ensure the foregoing
representations and warranties remain true and correct at all times. The term
“Embargoed Person” means any person, entity or government subject to trade
restrictions under U.S. law, including but not limited to, the International
Emergency Economic Powers Act, 50 U.S.C. §1701 et seq., The Trading with the
Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders or regulations
promulgated thereunder with the result that the investment in Tenant is
prohibited by law or Tenant is in violation of law. For purposes of this
Section 5, the term “person” and “entity” shall not include any person or entity
to the extent that such person or entity acquired its interest in the Tenant is
through the purchase of securities listed on a national securities exchange, or
quoted on an automated quotation system, in the United States.

(b) Tenant covenants and agrees (a) to comply with all requirements of law
relating to money laundering, anti-terrorism, trade embargos and economic
sanctions, now or hereafter in effect, (b) to immediately notify Landlord in
writing if any of the representations, warranties or covenants set forth in this
paragraph or the preceding paragraph are no longer true or have been breached or
if Tenant has a reasonable basis to believe that they may no longer be true or
have been breached, (c) not to use funds from any “Prohibited Person” (as such
term is defined in the September 24, 2001 Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism) to make any payment due to Landlord under

 

- 3 -



--------------------------------------------------------------------------------

the Lease and (d) at the reasonable request of Landlord, to provide such
information as may be requested by Landlord to determine Tenant’s compliance
with the terms hereof.

(c) Tenant hereby acknowledges and agrees that Tenant’s inclusion on the List at
any time during the Term shall be a material default of the Lease.
Notwithstanding anything herein to the contrary, Tenant shall not permit the
Premises or any portion thereof to be used or occupied by any person or entity
on the List or by any Embargoed Person (on a permanent, temporary or transient
basis), and any such use or occupancy of the Premises by any such person or
entity shall be a material default of the Lease.

(d) To the extent required in order for Landlord to comply with OFAC, Tenant
agrees to provide Landlord with the names of any person (as defined in
subsection (a) above) holding an ownership interest in Tenant, within ten
(10) business days after written request from Landlord.

6. Broker. Tenant and Landlord each represents to the other party that except
for U.S. Equities Asset Management and Jones Lang LaSalle (whose commissions, if
any, shall be paid by Landlord pursuant to separate agreement), Landlord and
Tenant have not dealt with any real estate broker, salesperson or finder in
connection with this Third Amendment, and no other such person initiated or
participated in the negotiation of this Third Amendment or is entitled to any
commission in connection herewith. Tenant hereby agrees to indemnify, defend and
hold Landlord, its property manager and their respective employees harmless from
and against any and all liabilities, claims, demands, actions, damages, costs
and expenses (including attorneys’ fees) arising from either (i) a claim for a
fee or commission made by any broker, other than the Brokers, claiming to have
acted by or on behalf of Tenant in connection with this Third Amendment, or
(ii) a claim of, or right to, lien under the Statutes of Illinois relating to
real estate broker liens with respect to any such broker retained by Tenant.
Landlord hereby agrees to indemnify, defend, and hold Tenant and its respective
employees harmless from and against any and all liabilities, claims, demands,
actions, damages, costs, and expenses (including attorneys’ fees) arising from
either (i) a claim for a fee or commission made by any broker, other than the
Brokers, claiming to have acted by or on behalf of Landlord in connection with
this Third Amendment, or (ii) a claim of, or right to, lien under the Statutes
of Illinois relating to real estate broker liens with respect to any such broker
retained by Landlord.

7. Submission. Submission of this Third Amendment by Landlord or Landlord’s
agent, or their respective agents or representatives, to Tenant for examination
and/or execution shall not in any manner bind Landlord and no obligations on
Landlord shall arise under this Third Amendment unless and until this Third
Amendment is fully signed and delivered by Landlord and Tenant; provided,
however, the execution and delivery by Tenant of this Third Amendment to
Landlord or Landlord’s agent, or their respective agents or representatives,
shall constitute an irrevocable offer by Tenant to amend the Amended Lease on
the terms and conditions herein contained, which offer may not be revoked for
five (5) business days after such delivery.

8. Binding Effect. The Amended Lease, as hereby amended, shall continue in full
force and effect, subject to the terms and provisions thereof and hereof. This
Third Amendment

 

- 4 -



--------------------------------------------------------------------------------

shall be binding upon and inure to the benefit of Landlord, Tenant and their
respective successors and permitted assigns.

9. Conflict. In the event of any conflict between the terms of the Amended Lease
and the terms of this Third Amendment, the terms of this Third Amendment shall
control.

10. Governing Law. Interpretation of this Third Amendment shall be governed by
the laws of the State of Illinois.

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Third Amendment is executed as of the day and year
aforesaid.

 

LANDLORD:

UNION TOWER, LLC,

a Delaware limited liability company

By:   UNION TOWER II, LLC, a Delaware limited liability company, its sole member
By:   PRINCIPAL LIFE INSURANCE COMPANY, an Iowa corporation, its member, solely
for its Principal U.S. Property Separate Account, formerly known as Principal
Life Insurance Company, an Iowa corporation, for its Real Estate Separate
Account   By:   PRINCIPAL REAL ESTATE INVESTORS, LLC, a Delaware limited
liability company, its authorized signatory     By:   LOGO
[g444342ex10_9pg006a.jpg]      

 

    Name:  

Katherine Gibbons

    Title:  

Investment Director

    Date:  

3/30/10

    By:   LOGO [g444342ex10_9pg006b.jpg]      

 

    Name:  

Brian K. Sandfort

    Title:  

Managing Director Asset Management

    Date:  

APR 02 2010

 

- 6 -



--------------------------------------------------------------------------------

EXHIBIT A

ADDITIONAL PREMISES

Suite 330 – 5,393 Rentable Square Feet

 

LOGO [g444342ex10_9pg007new.jpg]

 

A-1



--------------------------------------------------------------------------------

TENANT:

HURON CONSULTING SERVICES LLC,

a Delaware limited liability company

By:   LOGO [g444342ex10_9pg008.jpg]  

 

Name:  

James K Rojas

Title:  

CFO

-

 

- 7 -



--------------------------------------------------------------------------------

EXHIBIT A

ADDITIONAL PREMISES

 

LOGO [g444342ex10_19pg09new1.jpg]

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

WORK LETTER AGREEMENT

This Work Letter Agreement (“Work Letter Agreement”) is a part of that certain
Third Amendment to Lease between HURON CONSULTING SERVICES, LLC, a Delaware
limited liability company, as successor by assignment to HURON CONSULTING GROUP
LLC, a Delaware limited liability company, as “Tenant” and UNION TOWER LLC, a
Delaware limited liability company, as “Landlord”, relating to certain
Additional Premises as defined and more fully identified at the building located
at 550 West Van Buren Street, Chicago, Illinois (the “Building”). Capitalized
terms used herein, unless otherwise defined in this Work Letter Agreement, shall
have the respective meanings ascribed to them in the Lease, as amended by the
Third Amendment. This Work Letter Agreement is incorporated by referenced into
the Lease and made a part thereof.

For and in consideration of the agreement to lease the Additional Premises and
the mutual covenants contained herein and in the Lease, Landlord and Tenant
hereby agree as follows:

1. WORK. Tenant, at its sole cost and expense, shall perform, or cause to be
performed, the work and all other tenant improvements (collectively, the “Work”)
in the Additional Premises and/or Existing Premises provided for in the Approved
Plans and Budget (as defined in Paragraph 2 hereof). Landlord shall deliver the
Additional Premises to Tenant for commencement of the Work as of the Additional
Premises Commencement Date. Subject to Tenant’s satisfaction of the conditions
specified in this Work Letter Agreement, Tenant shall be entitled to Additional
Premises Allowance (as defined herein below).

2. PRE-CONSTRUCTION ACTIVITIES.

(a) On or before the commencement of the Work, Tenant shall submit the Plans (as
hereinafter defined) for the Work, which Plans shall be subject to Landlord’s
approval which will not be unreasonably withheld, conditioned or delayed. Prior
to commencement of the Work, Tenant shall submit the following information and
items to Landlord for Landlord’s review and approval, which will not be
unreasonably withheld, conditioned or delayed:

(i) A budget (the “Budget”) and an itemized statement of estimated construction
and other costs (as such figure may be revised to reflect actual costs, the
“Costs”), including all fees for permits and architectural and engineering fees
and a reasonable contingency reserve.

(ii) The names and addresses of Tenant’s contractors (and said contractor’s
subcontractors) and materialmen to be engaged by Tenant for the Work
(individually, a “Tenant Contractor,” and collectively, “Tenant’s Contractors”).
Each of Tenant’s Contractors shall be subject to the prior written approval of
Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed if such contractor complies with Landlord’s reasonable criteria and is
duly qualified to perform the Work. Landlord may, at its election,

 

B-1



--------------------------------------------------------------------------------

provide a list of approved contractors for performance of those portions of work
involving electrical, mechanical, plumbing, heating, air conditioning or life
safety systems, from which Tenant may select its contractors or subcontractors
for such designated portions of work and such contractors or subcontractors will
be included in Tenant’s bid process.

(iii) Certified copies of insurance policies or certificates of insurance as
hereinafter described. Tenant shall not permit Tenant’s Contractors to commence
work until the required insurance has been obtained and certified copies of
policies or certificates have been delivered to Landlord.

Tenant will update such information and items by notice to Landlord of any
changes thereto.

(b) As used herein the term “Approved Plans” shall mean the Plans (as
hereinafter defined), as and when approved in writing by Landlord. As used
herein, the term “Plans” shall mean the full and detailed architectural and
engineering plans and specifications covering the Work (including, without
limitation, all items for which the Additional Premises Allowance is to be used
and all architectural, mechanical and electrical working drawings for the Work).
The Plans shall be subject to Landlord’s reasonable approval as provided herein,
which approval shall not be unreasonably withheld, conditioned or delayed, and
to the approval of all local governmental authorities requiring approval of the
Work and/or the Approved Plans. Landlord shall respond to Tenant’s submission of
the Plans (giving detailed reasons in case of disapproval) of the Plans within
seven (7) business days after their delivery to Landlord. Landlord agrees not to
unreasonably withhold, condition or delay its approval of said Plans; provided,
however, that Landlord shall not be deemed to have acted unreasonably if it
withholds it approval of the Plans because, in Landlord’s reasonable opinion:
the Work as shown in the Plans is substantially likely to adversely affect
Building systems, the structure of the Building or the safety of the Building
and/or its occupants; the Work as shown on the Plans might impair Landlord’s
ability to furnish services to Tenant or other tenants; the Work would increase
the cost of operating the Building; the Work would violate any Laws (or
interpretations thereof); the Work is not in accordance with then-current
Building standards; the Work contains or uses hazardous or toxic materials or
substances; the Work would adversely affect the appearance of the Building; or
the Work might adversely affect another tenant’s premises. The foregoing
reasons, however, shall not be exclusive of the reasons for which Landlord may
withhold consent, whether or not such other reasons are similar or dissimilar to
the foregoing. If Landlord notifies Tenant that changes are required to the
final Plans submitted by Tenant, Tenant shall prior to commencement of any Work,
submit to Landlord, for its approval, the Plans amended in accordance with the
changes so required. Landlord shall respond to Tenant’s submission of such
amended Plans within seven (7) business days of receipt, it being agreed that
Landlord’s approval thereto shall be limited to those items to which Landlord
had objected pursuant to the prior submission of the Plans. Such procedure for
review with respect to any further objections to the Plans by Landlord shall
continue until the Plans are finally approved by Landlord. If Landlord fails to
respond to any request for approval of Plans within the time period provided
herein, Tenant shall send a further

 

B-2



--------------------------------------------------------------------------------

notice to Landlord with the following typed in bold face type in a clearly
visible location on the outside of the notice: “THIS CONTAINS PLANS SUBMITTED TO
LANDLORD PURSUANT TO A LEASE. LANDLORD’S FAILURE TO RESPOND IN WRITING WITHIN
THREE (3) BUSINESS DAYS SHALL BE DEEMED TO CONSTITUTE LANDLORD’S APPROVAL OF
SUCH PLANS.” If Landlord fails to respond within three (3) business days after
receipt of such second notice, Landlord shall be deemed to have approved the
Plans as submitted. The Plans shall also be revised, the Work shall be changed,
all at Tenant’s cost and expense (but payable from the Additional Premises
Allowance), to incorporate any work required in the Additional Premises and/or
Existing Premises by any local governmental field inspector. Landlord’s approval
of the Plans shall in no way be deemed to be (i) an acceptance or approval of
any element therein contained which is in violation of any applicable Laws, or
(ii) an assurance that work done pursuant to the Approved Plans will comply with
all applicable Laws (or with the interpretations thereof) or satisfy Tenant’s
objectives and needs.

(c) No demolition or Work shall be undertaken or commenced by Tenant in the
Premises being delivered to Tenant until (i) Tenant has delivered, and Landlord
has approved, all items set forth in Paragraph 2(a) above, (ii) all necessary
building permits have been applied for and obtained by Tenant, and (iii) proper
provision has been made by Tenant for payment in full of the cost of the Work
(to the extent such cost as reasonably estimated by Landlord exceeds the amount
of the Additional Premises Allowance set forth herein below), which is
reasonably satisfactory to Landlord. Notwithstanding the foregoing or anything
to the contrary in this Work Letter, Tenant shall have the right to secure a
separate permit for demolishing work (the “Demolishing Work”) prior to obtaining
the applicable building permits and shall be entitled to commence such
Demolishing Work upon receipt of the applicable permit (without waiting for such
subsequent permits); provided, however, notwithstanding anything to the contrary
contained herein, Tenant shall be required to submit full and detailed plans and
drawings covering the Demolishing Work (the “Demolition Drawings”) to Landlord
for Landlord’s approval (which process for approval shall follow the procedure
set forth in Section 2(b) herein for Approved Plans) prior to commencing any
such Demolishing Work.

3. CHARGES AND FEES. Tenant shall pay Landlord a supervisory fee in an amount
equal to three percent (3%) of the total costs of the materials and labor for
the Work (the “Landlord’s Fee”) (and all change orders with respect thereto), to
defray Landlord’s administrative and overhead expenses incurred to review the
Plans and coordinate with Tenant’s on-site project manager the staging and
progress of the Work; provided, however, Tenant shall have no obligation to pay
the first $10,000 of the Landlord’s Fee provided such portion only applies to
cosmetic work such as painting, wallpaper and the like.

4. CHANGE ORDERS. All changes to the Approved Plans requested by Tenant must be
approved by Landlord in advance of the implementation of such changes as part of
the Work which approval shall not be unreasonably withheld, conditioned or
delayed. Landlord shall review all requested changes within two (2) business
days after their delivery to Landlord, provided, however, in the event of
extensive changes, such time period shall be extended to a

 

B-3



--------------------------------------------------------------------------------

length of time which is reasonable under the circumstances not to exceed seven
(7) business days. All delays caused by Tenant-initiated change order,
including, without limitation, any stoppage of work during the change order
review process, are solely the responsibility of Tenant and shall cause no delay
in the Additional Premises Commencement Date or the payment of Rent and other
obligations therein set forth. All increases in the cost of the Work resulting
from such change orders shall (subject to Paragraph 8 below) be borne by Tenant.
Notwithstanding the foregoing, insubstantial and non-structural “field” changes
of the type not customarily the subject of change orders and which do not affect
any Building systems shall not require Landlord’s prior written consent.

5. STANDARDS OF DESIGN AND CONSTRUCTION AND CONDITIONS OF TENANT’S PERFORMANCE.
All work done in or upon the Additional Premises and/or the Existing Premises by
Tenant shall be done according to the standards set forth in this Paragraph 6,
except as the same may be modified in the Approved Plans approved by or on
behalf of Landlord and Tenant.

(a) Tenant’s Approved Plans and all design and construction of the Work shall
comply with all applicable statutes, ordinances, regulations, laws, codes and
industry standards, including, but not limited to, reasonable requirements of
Landlord’s fire insurance underwriters and the Americans with disabilities Act
of 1990 (42 U.S.C. §12101 et. Seq.).

(b) Tenant shall, at its own cost and expense (but payable from the Additional
Premises Allowance), obtain all required building permits and occupancy permits.
Tenant’s failure to obtain such permits shall not cause a delay in the
Additional Premises Commencement Date or the obligation to pay Rent or any other
obligations set forth in the Lease.

(c) Tenant’s contractors shall be licensed contractors, using union labor,
possessing good labor relations, capable of performing quality workmanship and
working in harmony with Landlord’s contractors and subcontractors and with other
contractors and subcontractors in the Building. All work shall be coordinated
with any other constructions or other work in the Building in order not to
adversely affect construction work being performed by or for Landlord or its
tenants. Landlord shall use commercially reasonable efforts to cooperate with
Tenant in such coordination with respect to any work being performed by or for
Tenant.

(d) Tenant shall use only new, first-class materials in the Work comparable to
materials used in other tenant improvements in the Building, except where
explicitly shown in the Approved Plans. The Work shall be performed in a good
and workmanlike manner. Tenant shall obtain contractors’ warranties of at least
one (1) year duration from the completion of the Work against defects in
workmanship and materials on all Work performed and equipment installed in the
Additional Premises and/or the Existing Premises unless such warranties are not
customarily obtained for the type of work and/or material involved, in which
event Tenant shall obtain customary warranties.

(e) Tenant and Tenant’s Contractors shall make all commercially reasonable
efforts and take all commercially reasonable steps appropriate to assure that
all

 

B-4



--------------------------------------------------------------------------------

construction activities undertaken do not unreasonably interfere with the
operation of the Building or with other tenants and occupants of the Building.
In any event, Tenant shall during the performance of the Work and throughout the
term of the Lease comply with all reasonable rules and regulations existing from
time to time at the Building which have heretofore been provided to Tenant
(provided Landlord shall provide reasonable prior notice in respect of any new
rules and regulation or any modifications of existing rules and regulations).
Tenant and Tenant’s Contractors shall take all reasonable precautionary steps to
minimize dust, noise and construction traffic, and to protect their facilities
and the facilities of others affected by the Work and to properly police all
personnel entering the Building in connection with the Work. Construction
equipment and materials are to be kept within the Existing Premises and/or the
Additional Premises (subject to the limitations contained in the Third
Amendment) and delivery and loading of equipment and materials shall be done at
such locations and at such time as Landlord reasonably shall direct so as not to
burden the constructions or operation of the Building, provided that Landlord
shall use commercially reasonable efforts to coordinate the same.

(f) Landlord shall have the right to order Tenant or any of Tenant’s Contractors
who violate the Union Tower General Rules and Regulations for Contractors (a
copy of which Tenant has received) or the other requirements of this Lease
imposed on Tenant or Tenant’s Contractors to cease work and remove its equipment
and employees from the Building provided, however, prior to any such order
(i) if the violation is of such a nature that it threatens in Landlord’s
discretion to create a hazardous condition or disrupt building operations or
other tenants, then Landlord shall provide one (1) written notice and one
(1) day right to cure, and (ii) if the violation is of any other type, then
Landlord shall provide one (1) written notice and three (3) days right to cure;
further provided, however, that Landlord shall have no obligation to provide any
notice or cure rights as to either (i) or (ii) if a repeat violation of a
substantially similar type occurs. In any event, Landlord may make the
continuation of work contingent upon payment by Tenant or Tenant’s Contractors
of any damages or costs incurred by Landlord or other tenants as a result of
such violation. No such action by Landlord shall delay the Additional Premises
Commencement Date or the obligation to pay Rent or any other obligations set
forth in the Lease.

(g) Utility costs or charges for any service (including HVAC, hoisting and the
like) to the Additional Premises in connection with and during the performance
of the Work shall be the responsibility of Tenant and shall be paid for by
Tenant at Landlord’s standard rates then in effect, provided, however, Landlord
shall not charge for freight elevator usage unless an attendant or special
operations are required, in Landlord’s discretion. Tenant shall pay for all
support services provided by Landlord’s contractors at Tenant’s written request
or at Landlord’s reasonable discretion resulting from breaches or defaults
beyond applicable notice and cure periods by Tenant under this Work Letter
Agreement. Tenant shall have the nonexclusive right to use the freight elevators
during the business day on a first-come, first-serve basis without additional
charges; all after- hours use shall be subject to scheduling by Landlord and to
Tenant’s payment of Landlord’s out-of-pocket for such after-hours usage,
including costs of necessary personnel. Tenant shall arrange and pay for removal
of construction debris and shall not place debris in the Building’s waste
containers. If required by Landlord by the giving of

 

B-5



--------------------------------------------------------------------------------

notice, Tenant shall sort and separate its waste and debris for recycling and/or
environmental law compliance purposes.

(h) Tenant shall permit access to the Premises by Landlord upon reasonable prior
notice to Marge Small at 312-583-8774 (which may be oral or by voice-mail), and
the Work shall be subject to inspection, by Landlord and Landlord’s architects,
engineers, contractors and other representatives, at all times during the period
in which the Work is being constructed and installed and following completion of
the Work, provided that Landlord shall use reasonable efforts to minimize its
interference with the Work.

(i) Tenant shall proceed with its work expeditiously, continuously and
efficiently, and Tenant shall notify Landlord upon completion of the Work and
shall furnish Landlord and Landlord’s title insurance company with such further
documentation as may be reasonably necessary under the requirements herein.

(j) Tenant shall have no authority to deviate from the Approved Plans in
performance of the Work (except for de minimis deviations of a type customarily
not the subject of change orders), except as authorized by Landlord or its
designated representative in writing in a change order approved in writing by
Landlord. Tenant shall furnish to Landlord “as-built” drawings of the Work
within thirty (30) days after completion of the Work.

(k) Reserved.

(l) Tenant shall impose on and enforce all applicable terms of this Work Letter
Agreement against Tenant’s architect and Tenant’s Contractors

Tenant acknowledges and agrees that the Work will include any work, both within
and outside the Additional Premises and Existing Premises that may be necessary
in order for Tenant to use and occupy the Additional Premises.

6. INSURANCE.

In addition to any insurance which may be required under the Lease, Tenant shall
cause Tenant’s Contractors to secure, pay for and maintain during the
continuance of construction and fixturing work within the Property or Additional
Premises and/or Existing Premises, as applicable, insurance in the following
minimum coverages and the following minimum limits of liability:

(i) Workers’ Compensation and Employers Liability Insurance: (1) Workers’
Compensation insurance shall be provided as required by any applicable law or
regulation. A waiver of subrogation endorsement is required. (2) Employers’
Liability insurance shall be provided in amounts not less than:

 

  1. One Million Dollars ($1,000,000) bodily injury for each accident

 

  2. One Million Dollars ($1,000,000) policy limit for bodily injury by disease

 

  3. One Million Dollars ($1,000,000) each employee for bodily injury by disease

 

B-6



--------------------------------------------------------------------------------

(ii) Commercial general liability insurance including completed operations
coverage naming the Landlord and Tenant as additional insured’s against any and
all claims for bodily injury and property damage occurring in, or about the
building arising out of the work in the building and all operations necessary or
incidental thereto. Such insurance shall have a combined single limit of not
less than One Million Dollars ($1,000,000) per occurrence with a Two Million
Dollar ($2,000,000) aggregate limit and excess umbrella liability insurance in
the amount of Five Million Dollars ($5,000,000). Such liability insurance shall
be primary and not contributing to any insurance available to Landlord or Tenant
and Landlord and Tenant’s insurance shall be in excess thereto. In no event
shall the limits of such insurance be considered as limiting the liability of
Contractor under this Agreement.

(iii) Business Automobile Liability Insurance: Contractor shall carry Automobile
Liability insurance, including coverage for all owned, hired and non-owned
automobiles. The limits of liability shall be not less than One Million Dollars
($1,000,000) combined single limit each accident for bodily injury and property
damage.

(iv) The policies required to be maintained by Contractor shall be with
companies rated A- X or better by the A.M. Best Company. Insurers shall be
licensed to do business in the state in which the building is located and
domiciled in the USA. Any deductible amounts under any insurance policies
required hereunder shall be for property damage only and shall not exceed
$5,000. Each policy of insurance shall provide notification to Tenant and
Landlord at least thirty (30) days prior to any cancellation or material change
(except for cancellation for nonpayment of. premium in which case each policy
shall provide such notification at least ten (10) days prior to any
cancellation). Certificates of insurance (certified copies of the policies may
be required) shall be delivered to Tenant and Landlord prior to the Commencement
Date of the Agreement and annually thereafter at least thirty (30) days prior to
the expiration date of the current policy. Certificates of insurance shall be
accompanied by endorsement Additional Insured - Owners, Lessees or Contractors
Scheduled Person or Organization CG 2010 10 01 (or its equivalent) and
endorsement CG 2037 10 01 Completed Operations (or its equivalent) should be
included for contractors with products /completed operations. The coverage shall
be maintained for three (3) years after final payment, with the total limits
required herein. If requested by Landlord or Tenant, the Contractor shall
furnish Certificates of Insurance verifying this coverage for the three
(3) years after final payment.

7. ADDITIONAL PREMISES ALLOWANCE; EXCESS AMOUNTS.

(a) Upon Tenant’s satisfaction of the requirements set forth in this Work Letter
Agreement, Landlord shall make the Additional Premises Allowance available to
Tenant for application to the extent thereof to the Costs of the Work in the
Additional Premises and/or Existing Premises (and as otherwise provided in the
Third Amendment). The Additional Premises Allowance shall be funded as the
Tenant’s Work is completed in accordance with the provisions of this Work Letter
Agreement If the Cost of the Work exceeds the Additional Premises Allowance,
Tenant shall have sole responsibility for the payment of such excess cost. If
the Cost of the Work is less than the Additional Premises Allowance, Landlord
shall make such amounts available to reimburse Tenant for improvements to the
Additional Premises and/or Existing Premises, or to pay Rent

 

B-7



--------------------------------------------------------------------------------

due hereunder (subject to the limitations set forth in the Third Amendment), or
to pay other costs incurred by Tenant subject to Landlord’s receipt of evidence
of lien-free completion of the Work in accordance with the provisions herein.

(b) Landlord shall make progress payments from the Additional Premises Allowance
to Tenant on a monthly basis, for the portion of the Tenant’s Work performed
during the previous month, less a retainage of 10% of each progress payment
(“Retainage”). Each of Landlord’s progress payments shall be limited to an
amount equal to the aggregate amounts (reduced by the Retainage) therefore paid
by Tenant to Tenant’s contractors, subcontractors and material suppliers which
have not been subject to previous disbursements from the Additional Premises
Allowance. Provided that Tenant delivers requisitions to Landlord on or prior to
the 1st day of any month, such progress payments shall be made within 30 days
next following the delivery to Landlord of requisitions therefor, which
requisitions shall be in the form of AIA document G702, set forth the names of
each contractor and subcontractor to whom payment is due, and the amount
thereof, and shall be accompanied by (i) copies of trailing lien waivers from
all contractors, subcontractors, and material suppliers whose payment exceeds
$25,000, covering all work and materials which are the subject of the prior
progress payment, (ii) a written certification from Tenant’s Architect that the
work for which the requisition is being made has been completed substantially in
accordance with the plans and specifications approved by Landlord, and
(iii) such other documents and information as Landlord may reasonably request,
including any documents reasonably required by landlord’s title company in
connection with title drawdowns and endorsements. Landlord shall disburse the
Retainage upon submission by Tenant to Landlord of Tenant’s requisition therefor
accompanied by all documentation required under this paragraph together with
(A) proof of the satisfactory completion of all required inspections and
issuance of any required approvals, permits and sign-offs for the Tenant’s Work
by governmental authorities having jurisdiction thereover, (B) issuance of final
lien and unconditional waivers by all contractors, subcontractors and material
suppliers covering all of the Tenant Work, and (c) receipt of as-built plans for
the Work.

(c) Tenant shall pay the excess of the aggregate cost of Tenant’s Work and the
Landlord’s Construction Management Fee over the Additional Premises Allowance
(the “Excess”) plus the cost of all work other than the Tenant’s Work, if any,
which Tenant may elect to do in order to make the Additional Premises ready for
Tenant’s occupancy and which has been approved by Landlord as provided herein.
Landlord shall have no obligation to pay the Excess. If Landlord estimates prior
to commencement of the Tenant’s Work or at any time or from time to time
thereafter that there will be an Excess, Landlord shall notify Tenant in writing
of Landlord’s good faith estimate of the amount thereof. Promptly after receipt
of such notice, Tenant shall provide Landlord assurances reasonably acceptable
to Landlord of Tenant’s ability to pay such Excess. Ninety percent (90%) of the
Excess shall be funded by Tenant to pay costs of Tenant’s Work prior to initial
or further disbursements of the Additional Premises Allowance, as the case may
be, and if Tenant fails to do so within twenty (20) days after Landlord’s
request, Landlord shall be entitled to suspend the funding of the Additional
Premises Allowance until such time as Landlord receives evidence acceptable to
Landlord of

 

B-8



--------------------------------------------------------------------------------

Tenant’s funding of the Excess, and at Landlord’s option, a Default shall be
deemed to have occurred under this Lease.

All of the Additional Premises Allowance must be used by Tenant on or before the
expiration of twelve months after the Additional Premises Commencement Date or
the balance shall be deemed unavailable to Tenant for any purpose.

8. MISCELLANEOUS.

(a) If the Plans for the Work require the construction and installation of more
fire hose cabinets than the number regularly provided by Landlord in the core of
the Building in which the Additional Premises are located, Tenant agrees to pay
all reasonable costs and expenses arising from the construction and installation
of such additional fire hose cabinets or telephone/electrical closets, provided
Additional Premises Allowance may be applied to all such costs and expenses.

(b) Time is of the essence with respect to the express periods provided under
this Work Letter Agreement.

(c) If Tenant fails to make any payment relating to all or any portion of the
Work as required hereunder, and Tenant’s failure to pay for such portion of the
Work creates a safety risk, building code violation, or an unsightly condition,
Landlord, at its option, may, after reasonable notice (unless the condition
requires immediate cure) complete such portion of the Work pursuant to the
Approved Plans necessary to cure such condition and continue to hold Tenant
liable for the costs thereof and all other costs due to Landlord. Tenant’s
failure to pay any amounts owed by Tenant hereunder when due or Tenant’s failure
to perform its obligations hereunder shall also constitute a Default under the
Lease and Landlord shall have all the rights and remedies granted to Landlord
under the Lease for nonpayment of any amounts owed thereunder or failure by
Tenant to perform its obligations thereunder.

(d) Notices under this Work Letter Agreement shall be given in the same manner
as under the Lease.

(e) The headings set forth herein are for convenience only.

(f) This Work Letter Agreement sets forth the entire agreement of Tenant and
Landlord regarding the Work. This Work Letter Agreement may only be amended if
in writing, duly executed by both Landlord and Tenant. This Work Letter
Agreement is incorporated into the Lease by reference and made a part thereof to
the extent applicable to the Work.

(g) All amounts due from Tenant hereunder shall be deemed to be additional Rent
due under the Lease.

9. LIMITATION OF LIABILITY. Any liability of Landlord under this Work Letter
Agreement shall be limited solely to its equity interest in the Building, and in
no event

 

B-9



--------------------------------------------------------------------------------

shall any personal liability be asserted against Landlord in connection with the
Work Letter Agreement nor shall any recourse be had to any other properly or
asset

 

B-10



--------------------------------------------------------------------------------

EXHIBIT B-1

BASE RENT FOR ADDITIONAL PREMISES

(IN ADDITION TO BASE RENT DUE FOR EXISTING PREMISES UNDER LEASE)

 

Period

   Annual Base Rent     Monthly Base Rent  

Additional Premises Commencement Date-10/1/2010—9/30/2011

   $ 390,900.00 *    $ 32,575.00 * 

10/1/2011—9/30/2012

   $ 403,930.00      $ 33,660.83   

10/1/2012—9/30/2013

   $ 416,960.00      $ 34,746.67   

10/1/2013—9/30/2014

   $ 429,990.00      $ 35,832.50   

 

* Provided Tenant is not in default under the Lease, all Base Rent and
Additional Rent for the Additional Premises shall abate from the Additional
Premises Commencement Date through and including the last day of January, 2011.

 

B-11